Case 7:19-mj-00838 Document 1 Filed on 04/16/19 in TXSD Page 1 of 2

AO 91 (Rev. ll/l l) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern DiStrict of Texas

 

 

@et§e?

United States of America ) 3 §r§§ 1§3 ©5@553

V. )

) CaseNo. M /?`0353 "'M 
OCHOA, Brayan YOB: 1998 )
Mexican Citizen §
)

Defendant(s)
CRIMINAL C()MPLAINT

 

I, the complainant in this case, state that the following is true to the best of my knowledge and belief

 

 

On or about the date(s) of 4 / l 5 / 2 0 l 9 in the county of Hidalg@ ill the
Southern District of _T€XAS , the defendant(S) violated:

Code Section Ojj"ense Descriplion
21 USC 841 (a)(l) Knowingly and intentionally poSSeSS,

with intent to distribute approximately
l.5 kilograms of methamphetamine, a
Schedule II Controlled Substance under
the Controlled Subetance Act.

This criminal complaint is based on these facts:

SEE AT TACHMENT A

Continued on the attached sheet

 

 

3 MComplainam's Signamre
Matthew deSareoho, Special Aqent, DEA

 

Printed name and title

Dare: 4/16/2019 ‘Z’.'Zdaw\ / § M

Judge' s signature

 

 

Cityandstate: McAlien, Texas PETER E. oRMsBY, U.s. Maqistrate J/udge
Printed name and title

 

 

Case 7:19-mj-00838 Document 1 Filed on 04/16/19 in TXSD Page 2 of 2

Attachment A

On April 15, 2019, law enforcement agents attempted to conduct a traffic stop of a grey Volkswagen in
Pharr, Texas. The driver of the Volkswagen, later identified as Brayan OCHOA, failed to stop for law
enforcement, and attempted to flee at a high rate of speed. OCHOA traveled to Donna, Texas, where he
bailed out and abandoned the Volkswagen in an orange grove in the area of Goolie Rd. and Sioux Rd.
OCHOA attempted to hide in an orange grove, and was apprehended approximately twenty (20)
minutes later. A search of the vehicle revealed a white, crystalline substance, believed to be crystal
methamphetamine, concealed in a cardboard box. DPS transported OCHOA, the suspected crystal
methamphetamine, and the Volkswagen to the DEA |V|cAllen District Office. The suspected crystal

methamphetamine weighed approximately 1.05 kilograms.

DEA agents conducted a post-arrest interview of OCHOA, during which OCHOA stated he had traveled to
the Academy in Pharr, Texas with the narcotics to conduct a narcotics transaction. OCHOA stated that
he met with three Hispanic males in the parking lot of the Academy, and showed them the narcotics
OCHOA stated he observed a Texas Department of Pub|ic Safety (DPS) marked unit drive by him and the
Hispanic males at the Academy, and decided to leave the area. OCHOA stated he then fled from law
enforcement and abandoned his vehicle in Donna, Texas. OCHOA stated he was aware that he Was

transporting narcotics.

